


110 HRES 145 IH: Recognizing the public service of

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 145
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Gonzalez (for
			 himself, Mr. Baca,
			 Mr. Cuellar,
			 Mr. Al Green of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Marshall,
			 Ms. McCollum of Minnesota,
			 Mr. Moran of Virginia,
			 Mr. Ortiz,
			 Mr. Pastor,
			 Mr. Paul, Ms. Loretta Sanchez of California,
			 Mr. Serrano,
			 Mr. Stupak,
			 Mr. Grijalva,
			 Ms. Jackson-Lee of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Smith of Texas, and
			 Mr. Rodriguez) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the public service of
		  Archbishop Patrick Flores.
	
	
		Whereas Archbishop Patrick Flores became the first
			 Mexican-American bishop in the United States on Cinco de Mayo, May 5,
			 1970;
		Whereas Archbishop Flores was only the second Hispanic
			 Archbishop in the United States;
		Whereas Archbishop Flores served over 34 years in the
			 Archdiocese of San Antonio;
		Whereas Archbishop Flores retired in December 2004 with
			 the longest active service of any Hispanic bishop in the United States;
		Whereas Archbishop Flores has been a leader in developing
			 the next generation of Hispanic leadership and in promoting multi-cultural
			 understanding with the creation of the Mexican-American Cultural Center;
		Whereas Archbishop Flores has been a leader in the
			 foundation and growth of the Hispanic Scholarship Fund, which has provided over
			 78,000 scholarships in excess of $195 million to Hispanics across the United
			 States;
		Whereas Archbishop Flores has been a leader in the
			 restoration of the historic San Fernando Cathedral;
		Whereas Archbishop Flores has been a leader in promoting
			 the economic development of long neglected neighborhoods in his
			 Archdiocese;
		Whereas Archbishop Flores has been a leader in the areas
			 of civil rights, immigrant rights, public housing, public health, education,
			 and the rights and welfare of the poor and the vulnerable; and
		Whereas Archbishop Flores has been a leader in the effort
			 to engage more young Catholics in service to their community, their country,
			 and their Church: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes
			 Archbishop Patrick Flores for his leadership in improving the opportunities of
			 Hispanics in the United States;
			(2)praises Archbishop
			 Flores for his 34 years of serving the diverse and growing needs of the
			 Archdiocese of San Antonio as bishop; and
			(3)thanks Archbishop
			 Flores for a life of public service in the areas of civil rights, health, and
			 education.
			
